IN THE SUPREME COURT OF THE STATE OF KANSAS

                                   Bar Docket No. 22228

                          In the Matter of THEODORE R. HOEFLE,
                                        Respondent.


                                ORDER OF DISBARMENT


       In a letter signed December 29, 2017, addressed to the Clerk of the Appellate
Courts, respondent Theodore R. Hoefle, an attorney admitted to the practice of law in the
state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to
Supreme Court Rule 217 (2018 Kan. S. Ct. R. 261).


       At the time the respondent surrendered his license, a disciplinary complaint was
pending, alleging that the respondent violated Kansas Rule of Professional Conduct 8.4
(2018 Kan. S. Ct. R. 381) (misconduct), for failing to correct a false insurance claim and
failing to correct false information in a police report.


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Theodore R. Hoefle be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Theodore R. Hoefle from the roll of attorneys licensed to practice law in Kansas.




                                               1
       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2018 Kan. S. Ct. R. 262).


       Dated this 16th day of January, 2018.




                                             2